Name: 91/40/EEC: Commission Decision of 20 December 1990 amending Decision 88/222/EEC recognizing certain Member States or regions of certain Member States as being free from Quadraspidiotus perniciosus (San JosÃ © Scale)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity
 Date Published: 1991-01-26

 Avis juridique important|31991D004091/40/EEC: Commission Decision of 20 December 1990 amending Decision 88/222/EEC recognizing certain Member States or regions of certain Member States as being free from Quadraspidiotus perniciosus (San JosÃ © Scale) Official Journal L 020 , 26/01/1991 P. 0046 - 0047COMMISSION DECISION of 20 December 1990 amending Decision 88/222/EEC recognizing certain Member States or regions of certain Member States as being free from Quadraspidiotus perniciosus (San JosÃ © Scale) (91/40/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Commission Directive 91/271/EEC (2), and in particular Annex III, part B (8) and Annex IV, part A (14a), (2) second indent thereof, Whereas under the provisions of Directive 77/93/EEC from 16 April to 30 September, in the case of origin in the Northern Hemisphere, and from 16 October to 31 March, in the case of origin in the Southern Hemisphere, plants of certain genera, other than fruit, seeds and parts of plants used for decoration, originating in or coming from countries or, in the case of certain Member States, regions other than those recognized as being free from Quadraspidiotus perniciosus (San JosÃ © Scale), may not be introduced in certain Member States; Whereas, under other provisions of the said Directive, plants of the same genera, other than fruit, seeds and parts of plants used for decoration, which originate in or coming from countries where the aforementioned harmful organism is known to occur, may be introduced into the Member States only when they are either subjected to fumigation or other appropriate treatment against that organism, or when they originate in regions recognized as being free from the aforementioned harmful organism; Whereas by Commission Decision 88/222/EEC (3), as last amended by Decision 90/603/EEC (4), certain Member States or regions of certain Member States were recognized as being free from Quadraspidiotus perniciosus; Whereas it has appeared from official information supplied by the Federal Republic of Germany that the list of Laender which are free from San JosÃ © Scale has to be modified, taking into account the situation in respect of the absence of San JosÃ © Scale in the territory of the former German Democratic Republic; Whereas it has appeared from official information supplied by the Portuguese Republic that the list of distritos which are free from San JosÃ © Scale has to be modified in this country; Whereas therefore the list of relevant regions should be amended accordingly; Wheras the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 88/222/EEC is hereby amended in accordance with the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 16, 22. 1. 1991, p. 29. (3) OJ No L 100, 19. 4. 1988, p. 41. (4) OJ No L 315, 15. 11. 1990, p. 34. ANNEX 1. Article 1 (3) is replaced by the following: '3. In respect of Germany, the Laender: - Baden-Wuerttemberg, with the exception of the districts: - Stadtkreis Baden-Baden, - Kreis Breisgau-Hochschwarzwald, - Kreis Emmendingen, - Stadtkreis Freiburg, - Stadt- und Landkreis Karlsruhe, - Loerrach, - Neckar-Odenwald-Kreis, - Rhein-Neckar-Kreis, - Ortenaukreis, - Kreis Rastatt, - Bayern, - Berlin, - Brandenburg, - Bremen, - Hamburg, - Hessen, with the exception of the districts: - Kreis Bergstrasse, - Stadtkreis Darmstadt, - Kreis Darmstadt-Dieburg, - Kreis Gross-Gerau, - Land- und Stadtkreis Offenbach, - Mecklenburg-Vorpommern, - Niedersachsen, - Nordrhein-Westfalen, - Rheinland-Pfalz, with the exception of the districts: - Kreis Alzey-Worms, - Kreis Bad Duerkheim, - Kreis Germersheim, - Kreis Ludwigshafen am Rhein, - Kreis Suedliche Weinstrasse, - Saarland, - Sachsen, - Sachsen-Anhalt, - Schleswig-Holstein, - Thueringen.' 2. Add in Article 1 (10), the following distritos: - Angra do HeroÃ ­smo (Regiao autÃ ³noma dos AÃ §ores), - Horta (Regiao autÃ ³noma dos AÃ §ores), - Ponta Delgada (Regiao autÃ ³noma dos AÃ §ores), - Funchal (Regiao autÃ ³noma da Madeira).